—Order, Supreme Court, Bronx County (Howard Silver, J.), entered May 11, 1998, which, inter alia, denied the cross motion of defendant Conti Cleaners for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
Defendant Conti’s cross motion for summary judgment was properly denied as untimely since it was made more than 120 days after the filing of the note of issue (see, CPLR 3212 [a]) *295and there was no showing of good cause warranting the motion’s consideration despite the delay (see, Rosario v Kenyon & Son, 258 AD2d 265). In any event, the motion would have been properly denied on the merits, since the record in this slip and fall case raises issues of fact as to whether snow was removed by Conti and as to whether such removal created or increased the hazard alleged to have resulted in plaintiff’s injuries (see, Jiuz v City of New York, 244 AD2d 298; Glick v City of New York, 139 AD2d 402). Concur — Ellerin, P. J., Rosenberger, Williams, Andrias and Saxe, JJ.